



Jim Kearns
12 Old Mill Close
Old Mill Lane
Uxbridge, Greater London Area
United Kingdom UB8 2BS
Re: Employment Agreement
Dear Jim:
This letter agreement (“Agreement”) sets forth the terms of your employment with
ZAGG International Distribution Limited, a corporation organized under the laws
of Ireland (“ZAGG International” or the “Company”), effective as of the
Effective Date, as defined below. The Company is a wholly-owned subsidiary of
ZAGG Inc (“ZAGG”), a Delaware corporation.
Excluding the Change of Control Agreement between you and the Company dated the
same date as this Agreement (“Change of Control Agreement”), this Agreement
amends and restates in its entirety any prior understanding or agreement
regarding employment between you and the Company, ZAGG, or any entity affiliated
with, or controlled by, the Company or ZAGG (each an “Affiliate”).
1.Position and Duties. You shall be employed by the Company as its Chief
Operating Officer and shall also function as the Chief Operating Officer of
ZAGG. In these positions, you shall have the duties and authority consistent
with the duties and authority of a chief operating officer of a public company
in the mobile accessories industry of a size comparable to the Company and ZAGG.
In addition, you may be asked from time to time to serve as a manager, director
or officer of one or more of the Affiliates, without additional compensation.
Your employment with the Company shall be on the terms and conditions set forth
in this Agreement, and you agree to devote your full business time, judgment,
energy and skill exclusively to the advancement of the business interests of the
Company, ZAGG and the Affiliates (collectively, the “ZAGG Entities” and
individually, a “ZAGG Entity”), and to fully discharge your duties and
responsibilities for them. Notwithstanding the foregoing, unless and until you
permanently reside in the United States of America, you shall not have the
authority to negotiate or conclude contracts on behalf of the Company or ZAGG.
You shall report directly to the Chief Executive Officer of the Company and
ZAGG. Your principal place of employment will be in or around London, England.
You also will visit ZAGG’s headquarters in or around Midvale, Utah, USA, and the
Company’s headquarters in Ireland from time to time.
2.Term of Employment. Your employment with the Company shall commence as of your
starting date (the “Starting Date”) and shall continue, subject to the remaining
terms of this Agreement until terminated by either party giving the other not
less than three (3) months prior notice in writing (“Notice Period”).
Notwithstanding the provisions of this clause the Company may, in its sole and
absolute discretion, terminate your employment under this Agreement at any time
and with immediate effect by notifying you of this fact and making to you a
payment in lieu of your Notice Period (“Payment in Lieu”). This Payment in Lieu
will be equal to your Base Salary only (as of the date notice of termination is
given) which you would have been entitled to receive under this Agreement during
the Notice Period (or, if notice has already been given, during the remainder of
the Notice Period) less income tax and National Insurance contributions.
3.Continuous Employment. No employment with a previous employer counts towards
your period of continuous employment with the Company.
4.Working Hours. Your normal working hours shall be from 8:00 a.m. to 5:00 p.m.
Monday through Friday and such additional hours as are necessary for the proper
performance of your duties. Regulation 4(1) of the Working Time Regulations 1998
(the “Regulations”) limits the average working week (calculated in accordance
with the Regulations) of each worker to a maximum of 48 hours. You agree to opt
out of this part of the Regulations. Should either the Company or you wish to
terminate this opt-out, then the Company or you may do so by giving the other
not less than three months’ written notice. You will comply with any policy of
the Company in force from time to time concerning the maintenance of records of
the hours that you work.
5.Compensation. The Compensation Addendum attached hereto as Exhibit A describes
certain components of your compensation for the 2018 fiscal year. Annually
thereafter during the term of your employment you will be provided with a new
Compensation Addendum which will set forth the elements of your compensation for
the applicable fiscal year as approved by the Compensation Committee of the
Board of Directors of ZAGG. After you receive and sign subsequent versions of
the Compensation Addendum, or otherwise agree to the compensation terms set
forth in subsequent versions of the Compensation Addendum by continuing your
employment with the Company or otherwise, such terms shall be deemed
incorporated herein by reference. You will be compensated for your services to
the ZAGG Entities, subject to your full performance of your obligations
hereunder, as described below and in the applicable Compensation Addendum.
Although the compensation to be paid to you is stated in U.S. Dollars below and
in the Compensation Addendum, you will be paid in British pounds sterling
(“GBP”) in an equivalent amount to the amount shown below and in the
Compensation Addendum unless your place of residence changes to the United
States.
(a)Sign-on Bonus. Upon the commencement of your employment with ZAGG
International, you will be paid a sign-on bonus in an amount equal to
US$100,000.
(b)Base Salary. Your annual base salary (“Base Salary”) is set forth in the
Compensation Addendum and is prorated for any partial calendar year.
(c)Target Performance Cash Potential (STI). Your Target Performance Cash
Potential is described in the Compensation Addendum. Each calendar year, ZAGG’s
Compensation Committee will determine whether to provide an annual Target
Performance Cash Potential, the metrics which must be achieved to receive the
Target Performance Cash Potential and the amounts to be paid in connection with
the achievement or partial achievement of any Target Performance Cash Potential.
Unless otherwise expressly set forth in the Compensation Addendum for any
applicable fiscal year, (i) the earned portion of the Target Performance Cash
Potential will be paid no more than 90 days after the close of the fiscal year,
(ii) ZAGG reserves the right to amend, change, or cancel any Target Performance
Cash Potential arrangement in its sole discretion and (iii) you must be employed
through the date the Target Performance Cash Potential is paid in order to be
eligible to receive it.
(d)Target Performance Equity Potential (LTI). Your Target Performance Equity
Potential is described in the Compensation Addendum. Each calendar year, ZAGG’s
Compensation Committee will determine whether to provide an annual Target
Performance Equity Potential, the metrics which must be achieved for you to
receive the Target Performance Equity Potential and the equity amount you will
receive in connection with the achievement or partial achievement of any Target
Performance Equity Potential. Unless otherwise expressly set forth in the
Compensation Addendum for any applicable fiscal year, (i) the earned portion
and/or vesting of any Target Performance Equity Potential for the fiscal year
will be determined no more than 90 days after the close of that fiscal year,
(ii) ZAGG reserves the right to amend, change, or cancel any Target Performance
Cash Potential arrangement in its sole discretion and (iii) you must be employed
through the date such Target Performance Equity Potential vests in order to be
eligible to receive it.
(e)Other Compensation. Other types of cash or equity compensation (e.g.,
time-based stock grants) may, in the discretion of ZAGG’s Compensation
Committee, be described in the Compensation Addendum. The metrics associated
with earning the other compensation described in the Compensation Addendum, or
greater or lesser amounts if any, shall be set forth in the applicable
Compensation Addendum. Unless otherwise expressly set forth in the Compensation
Addendum for any applicable fiscal year, you must be employed through the date
such other compensation vests in order to be eligible to receive it.
(f)Holiday Entitlement. The Company's holiday year runs from January 1 through
December 31. If your employment starts or finishes part way through the holiday
year, your holiday entitlement during that year shall be calculated on a
pro-rata basis. You shall be entitled to 28 days' paid holiday in each holiday
year which includes the usual public holidays in England and Wales. If on
termination of this Agreement you have taken in excess of your accrued holiday
entitlement, the Company shall be entitled to recover from you by way of
deduction from any payments due to you or otherwise one day's pay for each
excess day of salary.
(g)Pension. The Company will comply with its employer pension duties in respect
of the Employee in accordance with Part 1 of the Pensions Act 2008.
(h)Insurance Coverage and Other Benefits. You will have the right, on the same
basis as other similarly-situated executives of the Company, to participate in
and to receive coverage under any applicable medical, disability or other group
insurance plans, as well as under the Company’s business expense reimbursement
policy and other employee benefit plans or policies, except to the extent that
such plans are duplicative of benefits otherwise provided for in this Agreement.
Your participation will be subject to the terms of the applicable plan documents
and generally applicable Company policies, as the same may be in effect from
time to time, and any other restrictions or limitations imposed by law,
including without limitation, applicable tax rules. The Company reserves the
right to cancel or change the benefit plans and programs it offers to its
employees at any time.
(i)Temporary Housing. When visiting ZAGG’s headquarters in Utah, you will be
provided temporary housing in an apartment, hotel or other residential facility,
as determined by the Company, at no cost to you.
(j)Withholding: All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.
(k)Relocation Allowance. In the event that you become an employee of ZAGG and
relocate to Utah in the future, ZAGG has advised us that it will reimburse
certain of your relocation expenses incurred and paid by you, or will pay
certain relocation expenses on your behalf, in an amount not to exceed
US$40,000, the details of which will be set forth in a separate writing at the
time of your relocation.
6.Voluntary Termination. In the event that you voluntarily resign on notice from
your employment with the Company without Good Reason (as defined in Paragraph
7), your employment terminates as a result of your death or Disability (as
defined in Paragraph 8(c)), or, once you able to relocate to Utah under
applicable U.S. immigration laws, you terminate (which includes a termination by
natural agreement of the parties) your employment with the Company to relocate
to Utah and/or enter into an employment agreement with ZAGG or your employment
ends as a result of your decision not to relocate to Utah and/or enter into an
employment agreement with ZAGG that compensates you at the same level as you are
compensated under this Agreement and contains other terms consistent with those
terms contained in the employment agreement of other ZAGG executive officers
(“executive officer employment agreement with ZAGG”), you will be entitled to no
compensation or benefits from the Company other than those earned and vested
under Paragraph 5 through the date of your termination and Payment in Lieu if
applicable. The Company may, in its sole discretion, elect to waive all or any
part of such notice period and accept your resignation at an earlier date.
7.Resignation for Good Reason. During the twelve (12) month period after the
Effective Date, you may notify the Company in writing that you intend to
terminate your employment with the Company for Good Reason by giving to the
Company, within thirty (30) days of the event that you contend constitutes Good
Reason, a written notice setting forth in reasonable detail the facts and
circumstances you claim give you Good Reason to resign. If the Company fails to
cure the circumstances you claim give you Good Reason to resign within thirty
(30) days after the notice is given, and your employment ends by virtue of you
having given such notice, and if it is determined that your resignation was for
Good Reason, and you are not otherwise entitled to compensation and benefits
under the Change of Control Agreement based on a resignation for Good Reason,
then the Company shall pay you the same severance pay as defined in Paragraph
8(b) below (“Severance Pay”); provided however, that you must sign a separation
or settlement agreement (“Settlement Agreement”) containing a general release of
known and unknown claims in a form satisfactory to the Company in order to
receive such Severance Pay.
(a)For purposes of this Agreement, “Good Reason” shall mean any of the following
events if effected by the Company or ZAGG without your consent within twelve
(12) months after the Effective Date: (i) a change in your position with the
Company or ZAGG which materially diminishes your duties, responsibilities, or
authority; (ii) a material diminution of your Base Salary; (iii) following a
relocation to Utah, a subsequent relocation of your principal place of
employment by more than forty (40) miles; (iv) a material breach of this
Agreement by the Company which remains uncured after reasonable notice and an
opportunity to cure as provided in Paragraph 7 above; or (v) the Company’s
failure to secure the written assumption of its material obligations under this
Agreement from any successor to the Company. For the avoidance of doubt, Good
Reason does not include electing to relocate to Utah and/or enter into an
executive officer employment agreement with ZAGG or electing not to relocate to
Utah and/or enter into an executive officer employment agreement with ZAGG.
(b)Notwithstanding the foregoing, (i) if you timely give notice of your intent
to resign your employment for Good Reason within twelve (12) months of the
Effective Date but it is determined that there is no Good Reason for your
resignation, (ii) if you give notice of your intent to resign your employment
for Good Reason more than twelve (12) months after the Effective Date, or (iii)
if you are entitled to receive compensation and benefits under the Change of
Control Agreement based upon your resignation for Good Reason, your resignation
shall be treated as a Voluntary Termination under Paragraph 6 above and you will
not be entitled to any compensation or benefits from the Company in connection
with your resignation pursuant to this Paragraph 7 and you will not be entitled
to any compensation or benefits in connection with your resignation other than
those earned and vested under Paragraph 5 through to the date of your
termination and Payment in Lieu if applicable.
8.Other Termination. Your employment may be terminated by the Company under the
circumstances set forth below.
(a)Termination for Cause. If your employment is terminated by the Company for
cause as defined below, you shall be entitled to no compensation or benefits
from the Company other than those earned and vested under Paragraph 5 through to
the date of your termination for cause and such termination may be without
notice or Payment in Lieu. For purposes of this Agreement, a termination “for
cause” occurs if you are terminated for any of the following reasons: (i) theft,
dishonesty or falsification of any employment records or records of any ZAGG
Entity or any act of gross misconduct; (ii) improper disclosure of any
confidential or proprietary information belonging to any ZAGG Entity resulting
in damage to a ZAGG Entity; (iii) any action or inaction by you which has a
material detrimental effect on any ZAGG Entity’s reputation or business; (iv)
your failure or inability to perform any assigned duties after written notice
from a ZAGG Entity to you of, and a reasonable opportunity to cure, such failure
or inability; (v) your conviction (including any plea of guilty or no contest)
of a felony, or of any other criminal act if that act impairs your ability to
perform your duties under this Agreement, (vi) your failure to cooperate in good
faith with a governmental or internal investigation of a ZAGG Entity or its
directors, officers or employees, if a ZAGG Entity has requested your
cooperation or (vii) once you are able to relocate to Utah under applicable U.S.
immigration laws, you decide not to relocate to Utah and/or enter into an
employment agreement with ZAGG that compensates you at the same level as you are
compensated under this Agreement and contains other terms consistent with those
terms contained in the executive officer employment agreement with ZAGG.
(b)Termination without Cause. If your employment is terminated by the Company
without cause (which does not include termination as a result of (i) your death
or Disability, or (ii) once you are able to relocate to Utah under applicable
U.S. immigration laws, you terminate your employment with the Company to
relocate to Utah and/or enter into an executive officer employment agreement
with ZAGG or your employment is terminated because you refuse to relocate to
Utah and/or enter into an executive officer employment agreement with ZAGG, and
you are not otherwise entitled to compensation and benefits under the Change of
Control Agreement based upon the termination of your employment without Cause as
defined in the Change of Control Agreement, you will receive Severance Pay as
described below, provided that you sign a Settlement Agreement containing a
general release of known and unknown claims in a form satisfactory to the
Company.
(i) The Severance Pay that you will receive pursuant to Paragraph 6(b) will be
in an amount equal to nine (9) months of your Base Salary in effect on the date
of the termination of your employment with the Company, payable in eighteen (18)
equal installments, with the first payment to be made on the first regularly
scheduled Company payday following the effective date of the Settlement
Agreement, and the remaining seventeen (17) payments to be made on the following
seventeen (17) regularly scheduled Company paydays, in accordance with the
Company’s regular payroll practices.
(ii)Notwithstanding the foregoing, if you are entitled to receive compensation
and benefits under the Change of Control Agreement based upon the termination of
your employment without Cause as defined in the Change of Control Agreement, you
will not be entitled to any compensation or benefits from the Company pursuant
to Paragraph 8(b) and you will not be entitled to any compensation or benefits
from the Company in connection with your termination other than those earned and
vested under Paragraph 6 through to the date of your termination.
(c)Definition of Disability. For purposes of this Agreement, “Disability” means
(i) your inability, by reason of physical or mental illness or other cause, to
perform your duties hereunder on a full‑time basis for a period of 90 days in
any one year period, or (ii) in the discretion of the Board, as such term is
defined in any disability insurance policy in effect at the Company during the
time in question.
9.Collective Agreement. There is no collective agreement which directly affects
your employment under this Agreement.
10.Disciplinary and Grievance. You are subject to the Company's disciplinary and
grievance procedures, copies of which are available from the Company’s H.R.
manager. These procedures are non-contractual and do not form part of this
Agreement.
11.Data Protection. The Company will collect and process information relating to
you in accordance with the Company’s privacy notice. You shall comply with the
Company’s data protection policy when handling personal data in the course of
employment, including personal data relating to any employee, worker,
contractor, customer, client, supplier or agent of the Company. You will also
comply with the Company's protection of the Company’s business interests policy,
use of the Company’s electronic, Internet and communications systems policy, and
social networking policy. Failure to comply with any of the policies listed
above may be dealt with under the Company's disciplinary procedure and, in
serious cases, may be treated as gross misconduct leading to summary dismissal.
12.Confidential and Proprietary Information. As a condition of your continued
employment, you must sign the current version of the ZAGG International
Confidentiality, Non-Competition and Inventions Agreement, a copy of which is
attached to this Agreement as Exhibit B, governing non-competition, employee
confidentiality, and assignment of inventions agreement.
13.Effective Date. This Agreement shall take effect at such time as it has been
signed by you and the Company (“Effective Date”).
14.Severability. If any provision of this Agreement is deemed invalid, illegal
or unenforceable by a court of competent jurisdiction, such provision shall be
modified so as to make it valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not in any way be affected.
15.Assignment. In view of the personal nature of the services to be performed
under this Agreement by you, you cannot assign or transfer any of your
obligations under this Agreement.
16.Entire Agreement. This Agreement and the agreements referred to above
constitute the entire agreement between you and the Company regarding the terms
and conditions of your employment, and they supersede all prior negotiations,
representations or agreements between you and the Company regarding your
employment, whether written or oral.
17.Modification. This Agreement may only be modified or amended by a
supplemental written agreement signed by you and an authorized representative of
the Company.
18.Governing Law. This Agreement and any dispute or claim arising out of or in
connection with it or its subject matter or formation (including non-contractual
disputes or claims) shall be governed by and construed in accordance with the
law of England and Wales.
19.Dispute Resolution. All disputes and controversies arising out of or in
connection with this Agreement, your employment with the Company, or your
involvement with any of the ZAGG Entities, shall be resolved exclusively by the
courts of England and Wales.
20.Third Party Rights. No one other than a party to this Agreement shall have
any right to enforce any of its terms.
21.Paragraph Headings. The paragraph headings of this Agreement are inserted
only for convenience and in no way define, limit, or describe the scope or
intent of this Agreement nor affect its terms and provisions.
22.Construction. You and the Company have participated jointly in the
negotiation and drafting of this Agreement and no provision of this Agreement
shall be construed against either you or the Company as the drafter thereof.
23.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original of this Agreement, but all of which
together shall constitute one and the same instrument.
24.Entire Agreement. This Agreement is intended to be the final, complete, and
exclusive statement of the terms of the agreement between you and the Company
regarding the subject matter hereof and may not be contradicted by evidence of
any prior or contemporaneous statements or agreements, except for agreements
specifically referenced herein. To the extent that the terms of any prior
agreement between you and the Company are inconsistent with the terms of this
Agreement, the provisions of this Agreement shall control.
25.YOUR ACKNOWLEDGEMENT. YOU HAVE READ AND UNDERSTAND THE AGREEMENT, ARE FULLY
AWARE OF ITS LEGAL EFFECT, AND HAVE ENTERED INTO IT FREELY BASED ON YOUR OWN
JUDGMENT AND NOT BASED ON ANY REPRESENTATIONS OR PROMISES OTHER THAN THOSE
CONTAINED IN THIS AGREEMENT.
Please sign and date this letter on the spaces provided below to acknowledge
your acceptance of the terms of this Agreement.
ZAGG INTERNATIONAL DISTRIBUTION LIMITED
By: /S/ CHRIS AHERN
Chris Ahern
CEO of ZAGG Inc and ZAGG International Distribution Limited
Accepted and agreed this 13th day of August, 2018:
/S/JIM KEARNS
Jim Kearns


Exhibit “A”
2018 Compensation Addendum
Jim Kearns (COO)
2018
Base Salary
$
400,000


Target Performance Cash Potential (STI)
$
160,000


Target Performance Equity Potential (LTI)
$
225,000


Total Opportunity
$
785,000





Exhibit “B”
Confidentiality, Non‐Competition and Inventions Agreement
THIS NONDISCLOSURE, NONCOMPETITION AND INVENTIONS AGREEMENT (this “Agreement”)
is made and entered into as of this 13th day of August, 2018 (the “Effective
Date”), by and between
Jim Kearns (“Employee”) and ZAGG International Distribution Limited and its
Affiliates (collectively the “Company”). This Agreement governs only those
aspects of the employment relationship between Company and Employee that are
specifically addressed herein.


1.
Consideration. Employee agrees to the covenants and obligations contained in
this Agreement in exchange for the Company’s agreement to employ, or to continue
to employ, Employee and provide Employee with the benefits of employment by the
Company, including salary, wages and/or other benefits as may be applicable.
Employee acknowledges and agrees that the Company would not employ or continue
to employ Employee without Employee’s agreement to the covenants and obligations
contained herein.



2.
No Effect on At-Will Employment. Employee acknowledges and agrees that nothing
in this Agreement modifies or changes the at-will nature of Employee’s
employment or either party’s ability to terminate the employment relationship at
any time, with or without notice and without or without cause and without
following any procedure or formality.



3.
Nondisclosures of Confidential Information.



a.
Definition of Confidential Information. As used herein, the term “Confidential
Information” means all trade secrets and all other information of a business,
financial, marketing, technical or other nature relating to the Company
including, without limitation, any customer or vendor lists, prospective
customer names, financial statements and projections, know-how, pricing
policies, operational methods, methods of doing business, technical processes,
formulae, designs and design projects, inventions, computer hardware, software
programs, business plans and projects pertaining to the Company and including
any information of others that the Company has agreed to keep confidential;
provided, that Confidential Information shall not include any information that
has entered or enters the public domain through no violation of law or of a
contractual duty, and through no fault of the Employee.



b.
Non-Disclosure and Unauthorized Use of Confidential Information. Employee shall
not at any time, directly or indirectly, use, disclose, copy, sell, or divulge
any Confidential Information except as required in connection with the
performance of his duties for the Company, and except to the extent required by
law (but only after the Employee has provided the Company with reasonable notice
and opportunity to take action concerning any legally required disclosure).



c.
Return of Property Upon Termination. Upon the termination of the Employee’s
employment with the Company or upon the Company’s request at any time and for
any reason, the Employee shall immediately deliver to the Company all materials
(including all soft and hard copies) in his/her possession which contain or
relate to Confidential Information. Employee agrees to participate in an exit
interview to facilitate such transfer.

4.
Ownership and Assignment of Developments.



a.
Inventions and Developments. All inventions, modifications, discoveries,
designs, developments, improvements, processes, software programs, works of
authorship, documentation, formulae, data, techniques, know-how, secrets or
intellectual property rights or any interest therein (collectively, the
“Developments”) made by the Employee, either alone or in conjunction with
others, at any time or at any place during the Employee’s employment with the
Company, whether or not under this Agreement and whether or not reduced to
writing or practice during such period of employment, which relate to the
business in which the Company is engaged or in which the Company plans to
engage, shall be and hereby are the exclusive property of the Company without
any further compensation to the Employee, unless otherwise agreed by an officer
of the Company in writing. In addition, without limiting the generality of the
prior sentence, all Developments which are copyrightable work by the Employee
are intended to be “work made for hire” as defined in Section 101 of the
Copyright Act of 1976, as amended, and shall be and hereby are the property of
the Company.



b.
Assignment of Developments. Employee shall promptly disclose any Developments to
the Company. If any Development is not the property of the Company by operation
of law, this Agreement or otherwise, the Employee will, and hereby does, assign
to the Company all right, title and interest in such Development, without
further consideration, and will assist the Company and its nominees in every
way, at the Company’s expense, to secure, maintain, enforce and defend the
Company’s rights in such Development. Employee shall sign all instruments
necessary for the filing and prosecution of any applications for, or extension
or renewals of, letters patent (or other intellectual property registrations or
filings) of the United States or any foreign country which the Company desires
to file and relates to any Development. Employee hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as his
agent and attorney-in-fact (which designation and appointment shall be deemed
coupled with an interest and shall survive the Employee’s death or incapacity),
to act for and in Employee’s behalf to execute and file any such applications,
extensions or renewals and to do all other lawfully permitted acts to further
the prosecution and issuance of such letters patent, other intellectual property
registrations or filings or such other similar documents with the same legal
force and effect as if executed by the Employee.



c.
Prior Inventions. Attached hereto as Exhibit A is a list of all Developments
made by Employee prior to Employee’s employment with the Company (collectively,
the “Prior Inventions”), which belong to Employee and which relate to the
business of the Company and which are not assigned to the Company hereunder; or,
if no such list is attached, Employee represents that there are no such Prior
Inventions. If in the course of Employee’s employment with the Company, Employee
incorporates into a Company product, service, process or machine a Prior
Invention owned by Employee or in which Employee has an interest, the Company is
hereby granted and shall have a non-exclusive, royalty-free, irrevocable,
perpetual, transferable, worldwide license to make, have made, modify use, sell
and otherwise exploit such Prior Invention as part of or in connection with such
product, process or machine, or any enhancements or extensions thereof, unless
otherwise agreed by the parties in writing.

5.
Noncompetition.



a.
Covenant Not to Compete. During the term of Employee’s employment and for twelve
(12) months thereafter (the “Non-Compete Period”), Employee shall not, in any
manner, directly or indirectly, in the Restricted Territory (as defined
hereafter): (a) engage or invest in, (b) own, manage, operate, finance, control,
(c) participate in the ownership, management, operation, financing, or control
of, or (d) be employed by, work for or with, or in any way assist, any business,
person, firm, corporation, partnership, limited liability company, governmental
or private entity, or any other entity or whatever kind, engaged the Restricted
Business (as defined hereafter) without the prior written authorization of an
officer of the Company. Nothing contained in this Agreement, including this
Section 5(a), shall prohibit Employee from being a passive owner of not more
than five percent (5%) of the outstanding stock of any class of a corporation,
any securities of which are publicly traded, so long as Employee has no active
participation in the business of such corporation. For purposes of this
Agreement, the term “Restricted Business” means the design, manufacture,
marketing, sales or distribution of accessories for consumer mobile electronic
devices. The term “Restricted Territory” means the geographic area consisting of
the United States of America or anywhere else in the world where the Company
does business or is planning to do business as of the date of the termination of
Employee’s employment.



b.
Non-Solicitation of Other Employees. During the term of Employee’s employment
and for twelve

(12) months thereafter (the “Employee Non-Solicitation Period”), Employee shall
not directly or indirectly solicit, induce, recruit or encourage any person
employed by or otherwise providing services to the Company to terminate his or
her employment or services with the Company or to take employment with another
person, including, without limitation Employee; any other entity controlled or
organized by Employee or in which Employee is an officer, director, or agent;
and any other entities that are competitive or are potentially competitive with
the Company.


c.
No Solicitation of Customers or Suppliers. During the term of Employee’s
employment with Company and for a period of twelve (12) months thereafter (the
“Customer and Supplier Non- Solicitation Period”), Employee agrees not to divert
or attempt to divert from the Company (or any Affiliate of the Company) any
business of any kind, including without limitation the Company’s customers,
clients, prospective clients (as defined herein), members, investors, business
partners, vendors or suppliers. The term “Prospective Client” means any company
or person to whom Company has sold products or services in the past or with whom
Company has had contact during the term of Employee’s employment for the purpose
of marketing or offering its products or services.



d.
No Unrelated Business with Customers. During Employee’s employment with Company,
unless Company agrees in writing, Employee will not contact or initiate
discussions, directly or indirectly, with any customer or prospective customer
of Company to attempt to sell such customer any product or service other than
Company’s products or services.



e.
No Competitive Planning. During the term of his employment with Company,
Employee agrees not to prepare to compete with the Company or to otherwise
engage in any planning or activities relating to business interests that would
be competitive or potentially competitive with the business of Company.

f.
Communication of Contents of Covenants. During the Non-Compete Period, Employee
shall communicate the contents of this Section 5 to any person (including any
business) that Employee intends to be retained or employed by, associated with,
or represent and which Employee knows is engaged in whole or part in the
Restricted Business in the Restricted Territory.



g.
Tolling of Covenant. Company and Employee acknowledge that, to be effective in
protecting and preserving Company’s legitimate business interests (including
Company good will and Confidential Information), the Non-Compete Period, the
Customer and Supplier Non-Solicitation Period, and the employee Non-Solicitation
Period must run continuously without interruption caused by a violation of
Section 5 of the Agreement for twelve (12) months. If it is judicially
determined that Employee has violated any of his or her obligations under
Section 5 of this Agreement, then the Non-Compete Period, the Employee
Non-Solicitation Period and alternatively or additionally the Customer and
Supplier Non-Solicitation Period, as the case may be, will automatically restart
such that a continuous eighteen month period without violations will run.



h.
Employee’s Acknowledgment. Employee acknowledges that the obligations of
Employee under this Section 5 (including the geographic boundaries, scope of
prohibited activities and the time duration of the provisions) are reasonable in
the context of the nature of the Restricted Business and the competitive
injuries likely to be sustained by the Company if Employee were to violate such
obligations, and are no broader than are necessary to protect the legitimate
business interests of the Company. Employee further acknowledges that the
Company would not have retained Employee in Company’s employment employed
Employee in the absence of this Section 5 and the other covenants and
representatives and warranties of Employee made herein, which Employee
acknowledges constitutes good, valuable and sufficient consideration. Employee
also acknowledges that, in the event Employee’s employment with the Company is
terminated for any reason, Employee will be able to earn a livelihood without
violating his obligations under this Section 5 and that Employee’s ability to
earn a livelihood without violating such obligations is a material condition to
Employee’s employment and continued employment with the Company.



6.
Specific Performance. The parties agree (a) that it is impossible to measure in
money the damages that will accrue to the Company if Employee fails to perform
his obligations under this Agreement that failure by Employee to perform such
obligations may result in irreparable damage to the Company, and (c) that
specific performance of Employee’s obligations may, therefore, be obtained by
suit in equity. Employee therefore agrees that, in addition to any other rights
or remedies that the Company may have at law or in equity, temporary and
permanent injunctive relief may be granted in any proceeding that may be brought
to enforce any provision contained in this Agreement, without the requirement of
posting any bond or the necessity of proof of actual damage. Without limiting
the generality of the preceding sentence, the Company shall be entitled to an
injunction from any federal or state court located in the County of Salt Lake,
in the State of Utah restraining Employee from committing or continuing any
violation of this Agreement. Employee will not assert, and hereby knowingly and
intentionally waives, any claim or defense in any action or proceeding to
enforce any provision hereof that the Company has or had adequate remedy at law.



7.
Disclosure of Covenants. Employee authorizes the Company to notify others,
including but not limited to customers of Company or Employee’s future
employers, of the terms of this Agreement and Employee’s responsibilities
hereunder.



8.
Disclosure of Employee’s Non-Disclosure, Non-Compete and Non-Solicitation
Covenants with Former Employers or Others.

a.
Employee represents and warrants to the Company that, except as otherwise
disclosed by Employee to the Company in a writing attached to this Agreement as
Exhibit B, Employee is not a party to, or subject to, any written, verbal,
express or implied contract, agreement or covenant, including without
limitation, a non-disclosure covenant, non-compete covenant, customer non-
solicitation covenant, or employee non-solicitation covenant, that limits or
restricts, or purports to limit or restrict, in any way Employee’s right or
ability to work for Employer at any time, in any capacity, or in any geographic
location or that may conflict with the performance by Employee of any of
Employee’s obligations to the Company pursuant to this Agreement or otherwise.
The Parties acknowledge that the Company is relying on this representation and
warranty in entering into this Agreement with Employee.



b.
Employee agrees to hold the Company harmless, and to indemnify it, from any and
all suits, claims or demands against Employer (including, without limitation,
threatened suits and threatened claims) arising out of any such contracts,
agreements or covenants to which Employee is or was a party that Employee fails
to disclose to Employer in a writing attached hereto as Exhibit B, including all
reasonable attorneys’ fees and costs incurred by Employer in the enforcement of
this hold harmless clause and/or in the defense of any suit, claim or demand (or
threatened suit or threatened claim) arising from any such undisclosed contract,
agreement or covenant.



c.
In the event that the representation in subparagraph (a) is untrue, or in the
event that Employee has mistakenly advised the Company regarding Employee’s
obligations to any prior employer or other third party, the Company reserves the
right to rescind or terminate this Agreement, and to terminate Employee’s
employment with the Company if Employee already has become employed with the
Company, without penalty.



d.
If a former employer of Employee or any other third party makes a demand,
asserts a claim or brings an action against Employee seeking to enforce a
non-disclosure, non-compete, non- solicitation or other restrictive covenant
contained in any contract, agreement or covenant entered into by Employee
(regardless of whether the contract, agreement or covenant is disclosed in a
writing attached hereto as Exhibit B) or to recover damages for Employee’s
alleged breach thereof, Employee shall be responsible to pay the attorneys’ fees
and costs incurred by Employee in defending against such demand, claim or action
or, if the Company pays for any such attorneys’ fees and costs incurred by
Employee in defending against such an action, to reimburse the Company for such
attorneys’ fees and costs that the Company pays in defending against such an
action.



9.
Prohibition against Use or Disclosure of Another Company’s Confidential
Information. Employee represents and acknowledges that the Company has informed
Employee that Employee is prohibited from disclosing to the Company or any of
its employees, customers, vendors or agents, using during Employee’s employment
with the Company, or inducing or causing the Company or any of its employees,
customers, vendors or agents to use, any confidential, trade secret, or
proprietary information belonging to any individual or entity other than the
Company. Employee agrees that Employee will not disclose to the Company or any
of its employees, customers, vendors or agents, use during Employee’s employment
with the Company, or induce or cause the Company to use any such information
during Employee’s employment with the Company.



10.
Survival. The terms and provisions of the Company’s and Employee’s obligations
or agreements under this Agreement shall survive any termination of Employee’s
employment.

11.
General Provisions.



a.
Severability. If any provision of this Agreement shall be held by a court to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court of competent jurisdiction to exceed the maximum
time period or scope that such court deems enforceable, then such court shall
reduce the time period or scope to the maximum time period or scope permitted by
law.



b.
Remedies. All rights or remedies specified for a party herein shall be
cumulative and in addition to all other rights and remedies of the party
hereunder or under applicable law.



c.
Assignment. This Agreement may be assigned or transferred by the Company to any
person or entity, including but not limited to ZAGG or any of its affiliates;
and nothing in this Agreement shall prevent the consolidation, merger or sale of
the Company or a sale of any or all or substantially all of its assets. Subject
to the foregoing, this Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective heirs, legal representatives,
successors, and permitted assigns, and shall not benefit any person or entity
other than those specifically enumerated in this Agreement.



d.
Amendments and Waivers. This Agreement may not be modified, amended, or changed
except by an instrument in writing, signed by an officer of the Company. No
waiver or consent shall be binding except in a writing signed by the party
making the waiver or giving the consent. No waiver of any provision or consent
to any action shall constitute a waiver of any other provision or consent to any
other action, whether or not similar. No waiver or consent shall constitute a
continuing waiver or consent except to the extent specifically set forth in
writing.



e.
Entire Agreement. This Agreement is intended to be the final, complete, and
exclusive statement of the terms of the parties’ agreement regarding the subject
matter hereof and may not be contradicted by evidence of any prior or
contemporaneous statements or agreements, except for agreements specifically
referenced herein. To the extent that the practices, policies or procedures of
the Company, now or in the future, apply to Employee and are inconsistent with
the terms of this Agreement, the provisions of this Agreement shall control. Any
subsequent change in Employee’s duties, position, or compensation will not
affect the validity or scope of this Agreement.



f.
Further Instructions. The parties hereto agree that they will execute any and
all other documents or legal instruments that may be necessary or required to
carry out and effectuate all of the provisions hereof.



g.
Governing Law. This Agreement, and all matters relating hereto, including any
matter or dispute arising out of the Agreement, shall be interpreted, governed,
and enforced according to the laws of England and Wales.



Dispute Resolution. All disputes and controversies arising out of or in
connection with this Agreement shall be resolved exclusively by the courts of
England and Wales. Each party hereby irrevocably, and knowingly and
intentionally waives, to the fullest
extent permitted by applicable law, any objection which such party may raise
now, or
hereafter have, to the laying of the venue of any such suit, action or
proceeding brought in
such a court and any claim that any such suit, action or proceeding brought in
such a court has been brought in an inconvenient forum. Each party agrees that,
to the fullest extent permitted by applicable law, a final judgment in any such
suit, action, or proceeding brought in such a court shall be conclusive and
binding upon such party, and may be enforced in any court of the jurisdiction in
which such party is or may be subject by a suit upon such judgement.


h.
WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY LAW, EACH PARTY HEREBY
KNOWINGLY AND INTENTIONALLY WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
EMPLOYEE’S EMPLOYMENT BY THE COMPANY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.
EACH PARTY HEREBY AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED
BY A COURT WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER
AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF
THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN
WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT,
OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.



i.
Attorneys’ Fees. The prevailing party in any arbitration, court action or other
adjudicative proceeding arising out of or relating to this Agreement or
Employee’s employment with the Company shall be reimbursed by the party who does
not prevail for their reasonable attorneys’, accountants’, and experts’ fees and
for the costs of such proceeding. The provisions set forth in this Section shall
survive the merger of these provisions into any judgement.



j.
Paragraph Headings. The paragraph headings of this Agreement are inserted only
for convenience and in no way define, limit, or describe the scope or intent of
this Agreement nor affect its terms and provisions.



k.
Construction. The parties hereto have participated jointly in the negotiation
and drafting of this Agreement, and no provision of this Agreement shall be
construed against either party as the drafter thereof.



l.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original of this Agreement, but all of which
together shall constitute one and the same instrument.



m.
EMPLOYEE ACKNOWLEDGEMENT. EMPLOYEE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT AND HAS OBTAINED AND CONSIDERED THE ADVICE OF
SUCH LEGAL COUNSEL TO THE EXTENT EMPLOYEE DEEMS NECESSARY OR APPROPRIATE, THAT
EMPLOYEE HAS READ AND UNDERSTANDS THE AGREEMENT, THAT EMPLOYEE IS FULLY AWARE OF
ITS LEGAL EFFECT, AND THAT EMPLOYEE HAS ENTERED INTO IT FREELY BASED ON
EMPLOYEE’S OWN JUDGMENT AND NOT ON ANY REPRESENTATIONS OR PROMISES OTHER THAN
THOSE CONTAINED IN THIS AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the day and year first above written.


/S/JIM KEARNS
Jim Kearns





